UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported) April 23, 2012 Carnival Corporation Carnival plc (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Republic of Panama England and Wales (State or other jurisdiction of incorporation) (State or other jurisdiction of incorporation) 1-9610 1-15136 (Commission File Number) (Commission File Number) 59-1562976 98-0357772 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 3655 N.W. 87th Avenue Miami, Florida 33178-2428 United States of America Carnival House 5 Gainsford Street London SE1 2NE United Kingdom (Address of principal executive offices) (Zip code) (Address of principal executive offices) (Zip code) (305) 599-2600 (Registrant’s telephone number, including area code) (Registrant’s telephone number, including area code) None None (Former name or former address, if changed since last report.) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section5 – Corporate Governance and Management. Item5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On April 23, 2012, Pier Luigi Foschi, a named executive officer of Carnival Corporationand Carnivalplc (together, the “Companies”)notifiedthe Companiesthat he will be resigning as the Chief Executive Officer of Carnival plc’s subsidiary, Costa Crociere S.p.A., effective July 1, 2012.On April 23, 2012, the Companiesissued a press release announcing Mr. Foschi’s resignation, a copy of which is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. – Financial Statements and Exhibits. (d)Exhibits. Press Release datedApril 23, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Carnival Corporation Carnival plc By: /s/ Arnaldo Perez By: /s/ Arnaldo Perez Name: Arnaldo Perez Name: Arnaldo Perez Title: Senior Vice President, General Counsel & Secretary Title: Senior Vice President, General Counsel & Company Secretary Date: April 27, 2012 Date: April 27, 2012
